       Case 3:15-cv-01668-MPS Document 174 Filed 10/15/18 Page 1 of 1


                          UNITED STATES DISTRICT COURT

                            DISTRICT OF CONNECTICUT



HAILEE R. DESOUZA


                                                           CASE NO. 3r1 sCV1 668(MPS)

PARK WEST APARTMENTS, INC.
dlbla New Park West LP
COMMUNITY BUILDERS, INC.


                                         JUDGMENT

      This action having come on for consideration of the defendants' motion for summary

judgment before the Honorable Michael P. Shea, United States District Judge and,

      The court having considered the motion and the full record of the case including

applicable principles of law, and having filed its Ruling on October 11,2O18 granting the

motion, it is therefore

      ORDERED ADJUDGED AND DECREED that judgment enter in favor of the defendants

dismissing the case.

      Dated at Hartford, Connecticut, this 15th day of October, 2018.

                                                    ROBIN D. TABORA, Clerk


                                                    By   /s/ Devorah Johnson
                                                    Devorah Johnson
                                                    Deputy Clerk

EOD 10t15t18
